 1   EMANUEL LAW FIRM
     Sacha V. Emanuel (SBN 218705)
 2   semanuel@emanuel.law
     1100 Glendon Avenue, 15th Floor
 3   Los Angeles, California 90024
     Telephone:    (310) 881-6814
 4   Facsimile:    (310) 881-6801
 5   Attorneys for Defendant
     Apartment 34 Media LLC
 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10
                                         OAKLAND DIVISION
11

12
     GREAT BOWERY INC.                          CASE NO.: 4:19-CV-05843-HSG
13   d/b/a TRUNK ARCHIVE,
                                                ORDER GRANTING REQUEST TO
14                                              PARTICIPATE IN INITIAL CASE
                           Plaintiff,           MANAGEMENT CONFERENCE BY
15                                              TELEPHONE
           v.
16                                              Honorable Haywood S. Gilliam, Jr.
     APARTMENT 34 MEDIA LLC; and DOES
17   1 through 10 inclusive,                    Hearing Date: January 7, 2020
                                                Time: 2:00 p.m.
18                         Defendants.          Place: Courtroom 2, United States Courthouse,
                                                1301 Clay Street, Oakland, California
19

20

21

22

23

24

25

26

27                                                                ORDER GRANTING REQUEST TO
                                                                   PARTICIPATE IN INITIAL CASE
28                                                                MANAGEMENT CONFERENCE BY
                                                                                   TELEPHONE
                                                                       CASE NO. CV19-05843 HSG
 1          Defendant Apartment 34 Media LLC’s (“AML”) Request to Participate in the initial Case
 2   Management Conference by telephone was heard by this Court.
 3          Good cause appearing therefore, IT IS HEREBY ORDERED THAT: AML’s Request is
 4
     GRANTED. Counsel shall contact CourtCall at (866) 582-6878 to make arrangements for the
 5
     telephonic appearance.
 6

 7
     DATED: January 2, 2020                            ____________________________________
 8                                                     The Honorable Haywood S. Gilliam, Jr.
                                                            United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                 -2-                ORDER GRANTING REQUEST TO
                                                                     PARTICIPATE IN INITIAL CASE
28                                                                  MANAGEMENT CONFERENCE BY
                                                                                     TELEPHONE
                                                                         CASE NO. CV19-05843 HSG
